Dismissed and Memorandum Opinion filed May 21, 2009







Dismissed
and Memorandum Opinion filed May 21, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00887-CV
____________
 
ANDY MONTEZ, Appellant
 
V.
 
HOUSTON COMMUNITY COLLEGE, Appellee
 

 
On Appeal from the
55th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-53599
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 20, 2008.  On May 15, 2009, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Guzman, and Boyce.